Citation Nr: 1608744	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to payment of Special Monthly Compensation (SMC) on the basis of the need for aid and attendance. 


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1951 to July 1953.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the Veteran requested a Board hearing on the VA Form 9, he withdrew his request prior to the date of the hearing.  

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and did not specify whether he wished to have the claim remanded to the RO for initial consideration of this evidence.  A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence.  As the current appeal was perfected by a substantive appeal received on February 15, 2013, the Board will consider this evidence in the first instance.  The RO also obtained additional VA records in developing other claims.  The Board has reviewed this evidence and finds that it is not pertinent to the issue on appeal.  

The Board acknowledges arguments made by the Veteran's representative in the informal hearing which appear to raise additional claims.  However, it is frankly unclear what the representative is actually requesting.  The representative identified an implied claim for "entitlement to service connection for loss of use of the bilateral upper extremities."  The representative stated that the RO had accepted "this bilateral upper extremity issue as part and parcel of the denial, however, in so doing it has failed to adequately adjudicate the issue of whether service connection is warranted for the loss of use of the left upper extremity."  The representative also stated that "there is sufficient evidence of record for the Board to find that the veteran does have loss of use of the left upper extremity as a result of Parkinson's disease, and that compensation is now payable as if the loss of use of the bilateral upper extremities was in place. 

The Board notes that the asserted claim of entitlement to service connection for loss of use of the upper extremities does not appear to be a cognizable claim under VA law.  Loss of use of the upper extremities applies to already service-connected disabilities.  It is a term that is used to determine (1) a specific disability rating under the rating schedule (38 C.F.R. § 4.71a), and to determine (2) eligibility for specific levels of SMC.  These provisions are contained in Part 4 of Title 38, relating to disability ratings, not under Part 3, relating to service connection.  As with all rating provisions, the provisions relating to loss of use assume that a disability is already service-connected.  

The Board also notes that a disability of the left upper extremity and/or Parkinson's disease are not service-connected disabilities.  

If the representative intends to raise a claim of entitlement to service connection for a disability of the left upper extremity, Parkinson's disease, or any other additional disability, the representative should contact the RO and clearly describe the benefit sought.  The Board finds that the argument presented in the informal hearing does not identify any additional claim with the degree of specificity necessary for the Board to conclude that a new claim is reasonably raised by the record.  


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from caring for himself and/or protecting himself from the hazards of his environment.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).

Factors to be considered in determining whether a Veteran requires such are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a) (2015).

Service connection has been for a number of disabilities, including residuals of a shell fragment wound of the right humerus, considered 70 percent disabling since August 1, 1953, posttraumatic stress disorder (PTSD), considered 30 percent disabling since July 27, 2010, bilateral hearing loss, considered 20 percent disabling since February 15, 2013, tinnitus, considered 10 percent disabling since February 15, 2013, and multiple scars, which are not compensably rated.  These disabilities provide a combined service-connected disability rating of 90 percent since February 15, 2013.  The Veteran is also has been in receipt of individual unemployability compensation since February 14, 2006.  

In addition to the service-connected disabilities, the Veteran also has several significant nonservice-connected disabilities, including Parkinson's disease, dementia, diabetes, sleep apnea syndrome, left carpal tunnel syndrome, and tremors.  

A July 2010 VA aid and attendance examination includes a finding that the Veteran is not permanently bedridden.  However, the examiner noted that he cannot travel beyond home with being accompanied by a family member.  The examiner noted that there is no nerve function in the right arm below the elbow and described the right upper extremity as severely impaired.  This impairment resulted in marked difficulty with dressing and undressing and some difficulty with bathing and grooming.  However, the examiner found that the Veteran can perform all self-care skills and could perform housework.  

In correspondence received in August 2010, the Veteran described his inability to raise his right hand to use a fork, pen, or razor.  He stated that he was unable to wash his face or comb his hair due to the right arm disability.  He also requires assistance in bathing and dressing due to the lack of function of his right arm.  He noted that he could no longer write well enough for anyone to read, and he was no longer able to drive, as he feels he cannot fully control the car.  He also reported that he could not prepare his medications and that he is prone to accidents as his right hand grip releases without his command.  According to the Veteran, he can no longer prepare meals or do any chores around the home, and this is all this is due to the paralysis and weakness in the right arm and hand.  

The Veteran submitted statements from several individuals who know him and who have observed his difficulties.  These statements received in August 2010 generally describe his increasing need for assistance with doing activities such as shaving, showering, dressing, and grooming, as well as feeding.  

The Veteran's private provider, R. Valentino, MD, submitted a statement dated in June 2011, noting that the Veteran had been treated for numerous issues.  Notably, he was unable to apply his CPAP mask with headgear and operate the equipment due to the right arm/hand weakness.  According to Dr. Valentino, the Veteran's wife has to place the mask and headgear on him at the beginning of the night.  She also has to adjust the mask if it becomes dislodged during sleep.  The Veteran generally gets out of bed to urinate several times per night and his wife has to remove and then reapply the equipment at these times.  Dr. Valentino acknowledged that the Veteran's dementia worsens his ability to compensate for the radial neuropathy.  He may be able to perform more tasks with his non-dominant hand, or use other right arm/hand muscle groups, if his executive functions were not impaired as they are in his case.  However, Dr. Valentino opined that the Veteran required full-time care to treat his medical issues at night due to the disability associated with his right radial nerve injury.  

A VA examination for aid and attendance dated in October 2011 reveals that the Veteran was not able to prepare his own meals and needed help with hygiene details due to a wrist contracture.  He also requires help with CPAP throughout the night due to his service-connected injury.  The CPAP was noted to be "life saving."  The wrist contracture was noted to be of the right wrist with associated weakness and wrist drop.  

In correspondence received in November 2011, the Veteran described needing assistance several times each night to put on, take off, and adjust a CPAP mask and associated chin strap.  Due to his right arm disability, his wife has to place padding under his face mask and adjust the device for him.  In addition, he noted that nightmares due to PTSD cause him to dislodge his CPAP mask, and this may happen several times per night.  In the morning, the mask must be cleaned and disinfected, which he is unable to do due to his right arm paralysis.  

A statement from a nurse at a "congregational respite for families" received in January 2013 notes that the Veteran was seen starting in August 2012.  The nurse described worsening symptoms in the nonservice-connected left hand, including tremors, as well as the non-use of his right hand, which had resulted in an increase in assistance to help him with activities of daily life.  

A February 8, 2013, statement of Dr. Valentino notes that the Veteran is requiring increasing assistance with his activities of daily living due to his right and left upper extremities.  He now has neurologic impairments in both limbs which hinder his ability to bath, dress, shave, and insert/remove hearing aids.  He is presently wearing a brace on the left wrist for the carpal tunnel syndrome, and he is not able to place this brace on himself due to right arm nerve injury.  He uses a CPAP unit at night for obstructive sleep apnea, and he requires assistance for putting the mask on his head, adjusting the mask during the night, and removing it in the morning.  He is not able to properly clean his CPAP equipment, so he requires caregiver services for that as well.  

There would appear to be no doubt upon review of the evidence that the Veteran is in need of aid and attendance as contemplated under 38 C.F.R. §§ 3.350, 3.352, at least when all of his physical and mental impairments are considered.  The Veteran requires assistance to perform activities of daily living, such as dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene.  The only question remaining is whether this need for aid and attendance is due to his service-connected disabilities.  The Board finds that the evidence for and against this question has attained relative balance.  

The Board finds particularly persuasive the descriptions of the Veteran and his treatment providers that, notwithstanding the effects of his other disabilities, the effect of the right upper extremity disability is severe enough to prevent him applying, adjusting, removing, and cleaning his CPAP mask.  The Board finds that the CPAP mask is the equivalent of an orthopedic or prosthetic device as contemplated under 38 C.F.R. § 3.352.  The Board notes that there is no requirement that such prosthetic devices be associated with service-connected disabilities.  It is only required that service-connected disability prevents the Veteran from adjusting them.  

While the Board acknowledges the finding of the July 2010 VA examiner that the Veteran can perform activities of daily living, that examination was conducted more than five years ago, and the evidence received subsequently has generally described a progressive worsening of the Veteran's condition and abilities.  It is not possible in this case to completely distinguish the impact of service-connected disabilities in from nonservice-connected disabilities.  However, there is no question from the record that the service-connected disabilities, in particular that right upper extremity disability, are significantly disabling and would at least as likely as not necessitate the aid and attendance of another person notwithstanding the presence of nonservice-connected disabilities.  

With resolution of all reasonable doubt in favor of the claim, the Board finds that the Veteran is in need of regular aid and attendance due to service-connected disabilities, and that the criteria for the benefit sought are met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As the Board is granting the claim, it claim is substantiated and there are no further duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

SMC on the basis of the need of Aid and Attendance is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


